NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          AUG 04 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

ALEX CARRILLO-GARCIA, AKA Alex                   No. 13-73844
Garcia, AKA Alex La Paz, AKA Alex
Giovanni Lopez,                                  Agency No. A205-320-108

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Alex Carrillo-Garcia, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ ”) order of removal. Our jurisdiction is governed


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review de novo questions of law. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We dismiss in part and deny in

part the petition for review.

      The BIA correctly determined that Carrillo-Garcia failed to challenge the

IJ’s conclusion that his conviction under California Penal Code § 273.5(a) renders

him ineligible for cancellation of removal under 8 U.S.C. § 1229b(b)(1)(C).

Accordingly, we lack jurisdiction to review Carrillo-Garcia’s unexhausted

contentions that his criminal history does not include an aggravated felony and that

he qualifies for the petty offense exception. See Abebe v. Mukasey, 554 F.3d 1203,

1207-08 (9th Cir. 2009) (en banc) (explaining that issues raised in the notice of

appeal but not argued in an appellant’s principal brief are deemed abandoned);

Tijani v. Holder, 628 F.3d 1070, 1080 (9th Cir. 2010) (“We lack jurisdiction to

review legal claims not presented in an alien’s administrative proceedings before

the BIA.”).

      To the extent Carrillo-Garcia challenges the agency’s bond determination,

this challenge is not properly before us. See 8 U.S.C. § 1226(e); 8 C.F.R.

§ 1003.19(d); Leonardo v. Crawford, 646 F.3d 1157, 1160 (9th Cir. 2011)

(clarifying the proper procedure for challenging a Casas-Castrillon bond

determination).


                                          2                                    13-73844
       Carrillo-Garcia has waived any challenge to the BIA’s determination that he

is not eligible for any other form of relief. See Tijani, 628 F.3d at 1080 (“[W]e

generally will not take up arguments not raised in an alien’s opening brief before

this court.”).

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                    13-73844